There was no error in the decision of the Appellate Tax Board (board) granting the Lonczaks an abatement. The appeal to the board was under the informal procedure which limits our consideration to “questions of law raised by the pleadings or by an agreed statement of facts or shown by the report of the board.” G. L. c. 58A, § 7A. The evidentiary questions raised by the assessors are not within any of these categories and therefore we do not decide them. See MacDonald v. Assessors ofMashpee, 381 Mass. 724, 726 (1980).

Decision of the Appellate Tax Board affirmed.